DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-04-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-180015 hereinafter Kotado. 
Regarding Claim 1, Kotado teaches an electrolyte solution comprising: a compound represent by general formula (2); propane sultone or butane sultone (i.e. coating film-forming compound); organic solvent; and a lithium salt (see Description of Embodiments).

Claims 1, 16-21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103367804 A hereinafter Hu [cited in IDS filed 08-07-2018]. 
Regarding Claim 1, Hu teaches an electrolyte solution comprising: a compound represent by general formula (1) [silane compound shown below]; 1, 3-propane sultone (additive shown below as the coating film-forming compound); organic solvent; and a lithium salt (paragraphs 12-24). 
Hu teaches the silane compound shown below [formulae 1-3]:

    PNG
    media_image1.png
    704
    774
    media_image1.png
    Greyscale

Hu further teaches the additive shown below as the coating film-forming compound:

    PNG
    media_image2.png
    64
    1284
    media_image2.png
    Greyscale

Regarding Claims 16-17, Hu teaches that the additive [i.e. compound represent by general formula (1) [silane compound] and 1, 3-propane sultone] is included in the electrolyte in an amount of 0.01 to 2% by mass (paragraph 19). 
Regarding Claim 18, Hu teaches that the electrolyte solution comprises LiPF6 or LiBF4 (paragraph 24). 

Regarding Claims 20-21, Hu teaches that the electrolyte solution comprises fluoroethylene carbonate [FEC] (paragraph 20)
Regarding Claim 23, Hu teaches a lithium secondary battery comprising: a positive electrode, a negative electrode, and the electrolyte solution as described above in claim 1 (paragraphs 53-56). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-15, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103367804 A hereinafter Hu [cited in IDS filed 08-07-2018] in view of JP 2007-180015 hereinafter Kotado. 
Regarding Claims 13-15 and 24, Hu doers not explicitly disclose the compound described in claim 24, however, Kotado teaches an electrolyte solution comprising: a compound represent by general formula (2); propane sultone or butane sultone (i.e. coating film-forming compound); organic solvent; and a lithium salt (see Description of Embodiments). Therefore, it would have been obvious to one of ordinary skill in the art to use such electrolyte components before the effective filing date of the claimed because Kotado discloses that such modification can form a non-aqueous electrolyte solution for a secondary battery have greatly improved 
Regarding Claim 22, the combination teaches other compounds in the electrolyte such as cyclohexylbenzene, t-butylbenzene, t-amylbenzene (see other compounds of Kotado). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729